Exhibit 23.2 THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com CONSENT IHEREBY CONSENT to the inclusion of my name in connection with the Form F-1/A-1 Registration Statement filed with the Securities and Exchange Commission as attorney for the registrant, Ontario Solar Energy Corporation. DATED this 16th day of April, 2010. Yours truly, The Law Office of Conrad C. Lysiak, P.S. By: CONRAD C. LYSIAK Conrad C. Lysiak
